Citation Nr: 0801893	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for heart disease, to 
include as secondary to the veteran's service connected 
diabetes.  

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, including as secondary to 
the veteran's service connected diabetes.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including as secondary 
to the veteran's service connected diabetes.  

4.  Entitlement to service connection for radiculopathy of 
the lumbar spine, L4 to L5, to include as secondary to the 
veteran's service connected diabetes.  

5.  Entitlement to a compensable evaluation for a burn scar 
in the anterior pectoral region. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran does not have current heart disease or 
disability. 

2.  The veteran has current peripheral vascular disease, that 
is proximately due to service connected diabetes. 

3.  The veteran's current peripheral neuropathy of the upper 
extremities is not related to service or to a service 
connected disease or disability. 

4.  There is no competent evidence that relates the current 
back disability to an event or injury in active service 
including the service connected diabetes.  

5.  There is no relationship between the veteran's lumbar 
radiculopathy and his service connected diabetes. 

6.  The veteran's scar of the right anterior pectoral region 
measures 2.5 inches by 3.5 inches, and is not productive of 
any symptoms. 


CONCLUSIONS OF LAW

1.  A heart disability was not incurred due to service or 
secondary to a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

2.  Peripheral vascular disease has been incurred secondary 
to the veteran's service connected diabetes.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

3.  Peripheral neuropathy of the upper extremities, was not 
incurred in service, and is not related to a service 
connected disease or disability.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303, 3.310.  

4.  Radiculopathy of the lumbar spine, L4 to L5, was not 
incurred due to service nor may it be presumed to have been 
incurred due to service, and it was not incurred secondary to 
a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007). 

5.  The criteria for a compensable evaluation for a burn scar 
in the anterior pectoral region have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Codes 7802, 7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with VCAA notice by letter dated in 
August 2007.  This letter told the veteran what evidence was 
needed to substantiate his claims for service connection and 
for increased evaluations.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  The letter asked the veteran to 
submit relevant evidence or information in his possession.  
Finally, the letter explained to the veteran how disability 
evaluations and effective dates are assigned.  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  In this 
case, the veteran was not provided with VCAA notification 
prior to the initial adjudication. 

The RO has not readjudicated the veteran's claim since the 
receipt of this notification.  Any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law." Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The August 2007letter told the veteran what was needed.  In 
October 2007 he replied to the August 2007 notice by waiving 
further RO review of his claim and asked that his appeal be 
forwarded to the Board.  The veteran had the opportunity to 
submit evidence before the case was certified to the Board in 
November 2007.  Inasmuch as he did not submit additional 
evidence, he was not prejudiced.  See Pelegrini .(holding 
that the reason for requiring pre-adjudication VCAA notice 
was to avoid the prejudice that could result from having 
evidence considered after the initial decision on a claim).

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  The relevant 
opinions have been requested and received from the examiners.  
Records from the Social Security Administration (SSA) have 
also been obtained.  There is no indication of any relevant 
outstanding evidence, and all medical examinations are 
current and complete.  Therefore, the Board will proceed with 
adjudication of the veteran's appeals.  

Service Connection

The veteran contends that he has developed several 
disabilities as a result of his active service.  He believes 
that additional disabilities have developed as a proximate 
result of his service connected diabetes. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If arthritis or arteriosclerosis becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of these 
disabilities during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The record indicates that service connection for diabetes was 
established in a July 2002 rating decision.  The veteran 
believes that his disabilities are the result of his 
diabetes.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Service connection will be granted for disability that is the 
proximate result of a service connected disease or 
disability.  38 C.F.R. § 3.310(a).  The regulation also 
provides service connection for additional disability that 
results from the aggravation of a non-service connected 
disability by a service connected disease or disability.  
38 C.F.R. § 3.310(b).  There is no contention or evidence in 
this case that the service connected disability aggravated 
the non-service connected conditions that are the subject of 
this appeal.  Instead the veteran argues that the claimed 
conditions are the proximate result of the service connected 
conditions.

Heart Disease and Peripheral Vascular Disease

The veteran's service medical records are negative for 
evidence of heart disease.  His post service medical records 
are also negative for heart disease until many years after 
discharge from service.  An August 2001 electrocardiogram 
showed a normal sinus rhythm.  

A June 2003 VA examination report notes that the veteran's 
claims folder was not available for review, but that his 
electronic records were reviewed.  The examiner states that 
the veteran had been seen for claudication in September 2002, 
and that this indicated the veteran had severe aortoiliac 
disease, which may well be related to his diabetes.  On 
examination, peripheral pulses were not palpable on the right 
and were decreased on the left.  There was no edema, but 
there was discoloration of the right foot and ankle.  The 
diagnoses included peripheral vascular disease. 

The veteran underwent additional VA examinations of the heart 
and of the arteries and veins by the same examiner in October 
2003.  Neither the claims folder nor the electronic record 
was available.  The veteran reported occasional tachycardia, 
but claimed no heart problems.  He was on medication for 
hypertension.  On examination, the radial pulses and the 
dorsal pedal pulses could not be found.  There was a 
posterial tibial pulse.  There was no cardiac murmur and the 
heart sounds were loud.  The veteran had a trace of edema 
posterior of the right ankle, but there was no phlebitis of 
the calves.  The impression of the heart examination was 
history of hypertensive cardiovascular disease.  The 
impression on the arteries examination was symptoms of 
arteriosclerosis obliterans in the legs coupled with a 
diabetic neuropathy.  

The veteran was examined again in June 2004 by the same 
examiner who had conducted the previous two examinations.  
The claims folder was reviewed, and the veteran was noted to 
have previously had arteriosclerosis obliterans of the legs.  
The impression was claudication of the lower extremities due 
to arteriosclerotic heart disease.  

The veteran was afforded a new VA examination in June 2005 by 
the same VA examiner.  The examiner noted that he was to do a 
heart examination, but said that there was nothing in the 
claims folder about heart disease.  The veteran was also 
unaware of any heart disease, and did not report any 
problems.  Following the examination, the doctor stated that 
he did not know whether or not the veteran had heart disease.  
There were no symptoms on examination, but he could well have 
the beginnings of heart disease due to his poorly controlled 
diabetes.  

After a request from the RO to clarify his findings and to 
provide an opinion as to whether or not the veteran's 
disabilities were due to his service connected diabetes, the 
VA examiner who conducted the veteran's four examinations of 
the heart and arteries issued an addendum in August 2005.  
The examiner stated that there was no evidence of myocardial 
disease, and no symptoms that were related to the heart.  
However, it was more than likely that the groin murmurs noted 
on examination were due to atherosclerosis in the femoral 
vessels due to the diabetes.  This could produce claudication 
in the feet and legs even though pedal pulses were still 
detectable. 

The evidence does not show that the veteran has a current 
diagnosis of any form of heart disease.  The four VA 
examinations are somewhat contradictory.  The impression on 
the June 2003 heart examination was history of hypertensive 
cardiovascular disease, and the June 2004 examination yielded 
a finding of claudication of the lower extremities due to 
arteriosclerotic heart disease and most recently, the same 
examiner reported atherosclerosis.  These latter findings 
suggest disease of the arteries, but the only pertinent 
condition which is currently before the Board, involves the 
question of whether there is disability of the heart.  

This same examiner expressed surprise when requested to do a 
heart examination in June 2005, and stated there was no 
history of a heart disability or any current symptoms.  When 
asked for a clarification, the examiner stated that there was 
no evidence and no symptoms for heart disease.  

The Board notes that the veteran's extensive VA treatment 
records dated through June 2007 have been obtained and 
reviewed, and they do not contain any complaints, treatment 
or diagnosis related to a heart disability.  The veteran has 
not provided any specific contentions in regards to a heart 
disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  As the 
medical evidence indicates that the veteran does not have a 
current heart disability, and the veteran has not reported 
any current symptoms, the evidence is against the grant of 
service connection.  The claim for service connection for 
heart disease is denied.

Peripheral Vascular Disease

However, the Board finds that entitlement to service 
connection for peripheral vascular disease is demonstrated.  
The VA examiner's diagnoses have included peripheral vascular 
disease and arteriosclerosis obliterans of the legs.  His 
August 2005 opinion stated that this was due to the veteran's 
diabetes.  Therefore, service connection for peripheral 
vascular disease is established as proximately due to the 
service connected diabetes.  

Peripheral Neuropathy of the Upper Extremities

Service connection for peripheral neuropathy of the lower 
extremities has been established. 

The service medical records are negative for evidence of 
peripheral neuropathy of the upper extremities.  

A May 2003 VA electromyography found a median neuropathy of 
the right wrist, and ulnar neuropathy on the right.  A June 
2003 VA examination noted this study.  The examiner commented 
that these findings were not generalized as would be expected 
with diabetic neuropathy, and that while a physical 
examination suggested diabetic neuropathy, the EMG did not 
support that finding.  

On a November 2003 examination, the same VA examiner reached 
the same conclusion.  None of the VA treatment records dated 
through June 2007 contains findings of a generalized 
peripheral neuropathy of the upper extremities.  

The veteran received VA outpatient treatment in July 2007, to 
obtain medical clearance to undergo surgery for right carpal 
tunnel syndrome.  The assessments included diabetic 
neuropathy and associated carpal tunnel syndrome on the 
right.  He subsequently underwent right carpal tunnel 
release.  Left carpal tunnel syndrome has also been 
identified.

Carpal tunnel syndrome is a form of peripheral neuropathy.  
Jack Miller Center for Peripheral Neuropathy, University of 
Chicago, Types of Peripheral Neuropathy-Compression, Carpal 
Tunnel Syndrome (2001); 
http://milercenter.uchcago.edu/learnaboutpn/typesofpn/compres
sion/carpaltunnel.shtml.  The May 2003 EMG findings and the 
2007 VA treatment records provide evidence of current 
peripheral neuropathy of the upper extremities.  

The July 2007 assessment of right carpal tunnel associated 
with diabetic neuropathy provides evidence of link between 
the current disability and a service connected disease or 
disability.  While an earlier examiner concluded that the 
findings of median and ulnar nerve neuropathy were not 
evidence of diabetic neuropathy, the most recent opinion has 
associated the right carpal tunnel syndrome with such 
neuropathy.  

The 2003 opinions, unlike the July 2007 assessment, were 
accompanied by a rationale and discussion of the clinical 
evidence.  Although the 2003 assessment was older, the fact 
remains that a generalized peripheral neuropathy was not 
identified as late as August 2007.  The rationale for the 
2003 opinions therefore, remains accurate.

As the most probative evidence is against a link between 
current peripheral neuropathy and service or a service 
connected disease or disability, the weight of the evidence 
is against the claim, and it is denied.  38 U.S.C.A. 
§ 5109(b).

Lumbar Radiculopathy

The service medical records are negative for negative for 
evidence or complaints pertaining to the back or 
radiculopathy.  The March 1972 examination on discharge from 
service found that the spine was normal.  

VA examinations beginning in approximately 2003 consistently 
show that the veteran is experiencing lumbar radiculopathy 
due to a back disability.  However, a November 2003 VA 
examiner states that this is unrelated to his diabetes.  
There is no evidence to the contrary.  The veteran has not 
made any contentions specific to his lumbar radiculopathy and 
has not specifically stated that he believes it is the result 
of either active service or his service connected diabetes.  
Therefore, as there is no evidence of a back disability in 
service, no evidence of a relationship between the veteran's 
current back disability and active service, and no evidence 
of a relationship between the veteran's lumbar radiculopathy 
and his service connected diabetes, entitlement to service 
connection for lumbar radiculopathy is not warranted.  



Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007)  

Entitlement to service connection for a burn scar of the 
right antero-pectoral region was established in a September 
1972 rating decision.  A zero percent evaluation was assigned 
for this disability, and continues in effect. 

The RO recognized the current claim for increase as having 
been received in January 2003.

The veteran's disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.118, Code 7802 for scars of other 
than the head, face, or neck that are superficial and that do 
not cause limited motion.  A 10 percent evaluation is 
warranted for scars that cover an area of 144 square inches 
or greater.  Other possibly relevant rating codes provide 
that a 10 percent evaluation is to be awarded for scars that 
are superficial or unstable, scars that are painful on 
examination, or scars that limit motion of a body part.  
38 C.F.R. § 4.118, Code 7803, 7804, 7805. 

At an October 2003 VA examination the scar was reportedly not 
visible.  On a June 2005 VA examination the veteran had two 
flat white scars that were difficult to ascertain.  They were 
two inches in diameter.  There was no pain, adhesions, 
instability, deformity, limitation of motion, or any other 
symptoms.  The June 2007 examination stated that there was a 
2.5 by 3.5 inch hypopigmented scar, with no pain, adherence, 
instability, or involvement of the tissue.  The scar was 
described as superficial, and it did not produce limitation 
of motion.  Therefore, as the scar is less than 144 square 
inches and not productive of any symptoms, the evidence is 
against an increased rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7, 4.21, 4.118, Codes 7802, 7803, 7804, 7805.  

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment from the scar has not been shown 
or alleged, and the veteran's disability has not required any 
periods of recent hospitalization.  Further, the veteran has 
been awarded a total rating for compensation based on 
individual unemployability due to the effects of his other 
service connected disabilities.


ORDER

Entitlement to service connection for heart disease, to 
include as secondary to service connected diabetes is denied. 

Entitlement to service connection for peripheral vascular 
disease of the lower extremities, including as secondary to 
service connected diabetes is granted. 

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, including as secondary to service 
connected diabetes, is denied. 

Entitlement to service connection for radiculopathy of the 
lumbar spine, L4 to L5, to include as secondary to service 
connected diabetes is denied. 

Entitlement to a compensable evaluation for a burn scar in 
the anterior pectoral region is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


